Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
29, 2007







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed March 29, 2007.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00070-CV
____________
 
IN RE ADAM HALE, 
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
February 6, 2007, relator Adam Hale filed a petition for writ of mandamus in
this court, requesting we order respondent, the Honorable Judy Warne, presiding
judge of the 257th District Court, Harris County, Texas, to vacate (1)
emergency temporary orders dated October 11, 2006, granting temporary
conservatorship of relator=s minor child to the Texas Department of Family and
Protective Services, and (2) an order dated February 16, 2007, vacating a
visiting judge=s ruling concerning relator=s request for a new trial.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.





Relator fails to establish that he is
entitled to the requested mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus.                                                                                         
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed March 29,
2007.
Panel consists of Justices Frost, Seymore, and
Guzman.